Citation Nr: 1307314	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-29 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a right 5th finger disorder. 

3.  Entitlement to service connection for a left thumb and hand disorder. 

4.  Entitlement to service connection for a left eye disorder.

5.  Entitlement to an increased rating for sleep apnea, currently evaluated as 50 percent disabling.

6.  Entitlement to an increased rating for lumbar degenerative disc disease, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for left lower extremity radiculopathy, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for a right shoulder disorder, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for residuals of a head injury with post traumatic headaches, currently evaluated as 40 percent disabling.

11.  Entitlement to an increased rating for dyspepsia/gastritis, currently evaluated as 10 percent disabling.

12.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant; S.J.

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to June 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case subsequently was transferred to the RO in Roanoke, Virginia and that office forwarded the appeal to the Board. 

In April 2009, the Veteran testified at an RO hearing.  In July 2010 the Veteran testified at a Central Office hearing; transcripts of those hearings have been associated with the claims file.  

In January 2011, the Board remanded the issues on appeal, as well as additional issues that are no longer before the Board, to obtain VA examinations.  Seven issues previously remanded were subsequently granted by the Appeals Management Center in December 2012.  Since that December 2012 rating decision the representative has filed a timely notice of disagreement to the ratings assigned those seven disorders, and raised the included claim entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further development regarding that notice of disagreement will be addressed in the remand below in light of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The issues of entitlement to service connection for a right 5th finger disorder, a left thumb and hand disorder, and a left eye disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA purposes.



CONCLUSION OF LAW

A hearing loss disability was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  He was afforded a January 2012 VA audiometric examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran was provided hearings at the RO (April 2009) and before the undersigned (July 2010); transcripts of those hearings are associated with the claims file.

The Board notes that in March 2012, a formal finding was made that the Veteran's service treatment records were unavailable, after negative responses were received from the National Personnel Records Center, the Records Management Center, and the Walter Reed Medical Center.  The Veteran was notified of the unavailability of the records, but did not respond, and he has not submitted service treatment records.  Regardless, such records would not assist the present adjudication of the claim for hearing loss, as the evidence demonstrates that the Veteran does not have a hearing loss disability.  Without a disability, as discussed below, service connection cannot be granted.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including a sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  Buchanan, 451 F.3d at 1335.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts he sustained a hearing loss due to his exposure to loud noise from generators and vehicles during his active service.  He believes his hearing is not as good as it was prior to service, and that he misses parts of conversations due to his decreased hearing ability.  According to his testimony at his April 2009 RO hearing, he began to experience problems hearing in either 2000 or 2001.  

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

As noted, the Veteran's service treatment records are not available.  His January 1995 separation examination and associated Report of Medical History, however, are of record.  On the Report of Medical History, he denied a history of hearing loss.  According to the separation examination, findings for his right ear met VA requirements for a hearing loss disability.  The January 1995 findings were as follows, in decibels:


500
1000
2000
3000
4000
RIGHT
20
30
10
30
40
LEFT
10
15
5
15
5

The January 2012 VA audio examination report notes that the Veteran explained that his hearing suddenly became normal one morning approximately four years prior to the time of the examination.  

Audio examination from the January 2012 examination revealed the Veteran's hearing loss to have manifested as follows, in decibels: 


500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
5
10
5

The examiner stated that the puretone test results were valid for rating purposes for this Veteran.  

The results of the Maryland CNC test showed that he had 100 percent speech discrimination bilaterally.  The examiner noted that the use of speech discrimination scores was appropriate for this Veteran.

The examiner diagnosed the Veteran with normal hearing bilaterally.  In a February 2012 addendum, the examiner stated that the claims file had been reviewed.  She noted that in 1996, there was a middle ear effusion that subsequently resolved, but that there were no other treatment notes concerning the ears or his hearing.  The examiner acknowledged the separation examination results that showed hearing loss in the right ear, but explained that "[t]he separation audiometric data is consistent with ear compression by head phones and/or middle ear issues, as the thresholds are significantly worse than the current volunteered thresholds."  The examiner affirmed her examination findings that the Veteran did not have a hearing loss disability.

In light of the above, the Board is constrained to finding that the preponderance of the evidence is against the claim on both a presumptive and direct basis, as any hearing loss the Veteran has does not rise to the level of a disability under VA regulations. 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385.  

While the evidence shows objective evidence at separation of a right ear hearing loss disability, the Board is persuaded by the audiologist's February 2012 addendum findings that the January 1995 findings were consistent with ear compression or middle ear issues, as it is evident that any hearing loss was not chronic and the resolved following service.  There is no competent opinion to the contrary.  Moreover, the 2012 opinion that there was not a chronic hearing loss since service are supported by the Veteran's assertion that his hearing ability diminished in approximately 2000 or 2001.  The preponderance of the evidence suggests that his hearing loss had improved prior to asserting the present claim. 

The Board acknowledges the Veteran's contentions that he experienced noise exposure during service, and that he has had difficulty hearing since approximately 2000 or 2001, i.e., between five or six years following separation from active duty.  He is competent to identify such symptomatology.  Jandreau, 492 F.3d at 1376-77.  Further, there is nothing to suggest that the Veteran's reports in that regard are not credible.  Nevertheless, service connection for hearing loss requires that certain objective criteria be met, and audiometric testing has demonstrated that the Veteran does not meet the requisite criteria.  38 C.F.R. § 3.385.  At no time during the present appeal has there been data to demonstrate that the Veteran meets VA criteria for a hearing loss disability.  Id.  The Veteran's claim, therefore, must be denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a hearing loss is denied.



REMAND

As noted above, the Veteran has filed a timely notice of disagreement regarding the initial ratings assigned for sleep apnea, lumbar degenerative disc disease, left lower extremity radiculopathy, a right shoulder disorder, left knee degenerative joint disease, residuals of a head injury with post traumatic headaches, dyspepsia/gastritis, to include the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon. 

The Board must also remand the issues of service connection for a right fifth finger disorder, a left thumb and hand disorder, and a left eye disorder for additional medical evidence.

The Veteran's claims for service connection for right fifth finger and left thumb and hand disorders must be remanded for a new examination that addresses whether the Veteran's in-service injuries produced neurological effects, and to clarify the etiology of a scar noted in the January 2012 VA examination, as the examination of record is insufficient in addressing those issues to adjudicate the Veteran's claims.  Barr, 21 Vet. App. at 311 (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Concerning the alleged disorder of the right fifth finger, the Veteran asserts that while he was stationed in Korea, he injured his right finger while setting up an antenna, that his right little finger collapsed and bent, and required splinting.  The appellant asserts that it took five months before he could use the right fifth finger again, and he currently experiences occasional numbness and throbbing in the finger as a result. 

With regard to the left thumb and left hand, the Veteran testified that while he was stationed in Fort Bragg in 1983, he cut his thumb on broken glass and needed stitches.  He alleges that he currently experiences left thumb and hand numbness, due to the reported in-service injury.  He claims to have a scar associated with that in-service injury.

The Veteran's claims concerning his right fifth finger and his left thumb and hand are competent and credible.  Barr, 21 Vet. App. at 308.  In addition to his consistency in describing the in-service injuries, the Board notes that on his report of medical history completed upon discharge, the Veteran indicated that he had swollen or painful joints.  Furthermore, a February 2010 report from Eisenhower Army Medical Center reveals that the Veteran complained of joint pain in his fingers.

According to the January 2012 VA hand and finger examiner's opinion, the Veteran has no residual finger, thumb, or hand condition, as his prior disorders, including a right hand sprain and a thumb laceration, had resolved, based on the results of a physical examination.  Although the examiner noted bilateral 5/5 muscle strength in the hands, there is no record of any neurological findings, such as the presence of absence of numbness and pain in the left thumb and right fifth finger.  On remand, a new examination is required to determine whether he has a neurological disability productive of pain and numbness associated with the Veteran's in-service right fifth finger and left thumb and hand injuries.

Additionally, the examiner noted that the Veteran had a scar related to one of his two diagnoses (right hand sprain, left thumb laceration).  While a reasonable assumption would be that the scar is related to the left thumb laceration, the Board observes that following service, the Veteran had surgery on his right wrist.  As the matter is being remanded, the examiner should provide a scars examination for the Veteran, and should provide an opinion concerning the etiology of any scars present of the left or right hands.  

Concerning the left eye, the Veteran contends that a current left eye disorder, manifested primarily by itchiness, was incurred during active service.  He testified at RO and Board hearings that in 1991 he underwent left eye surgery due to a fungus or bacteria.  A June 2008 optometry report is significant for findings on physical examination of a "faint scar" of the left eye.  Also per that report, the Veteran had diagnoses of refractive error, astigmatism, and presbyopia.  The Veteran is competent to identify symptomatology (itchy and watery eyes).  Jandreau, 492 F.3d at 1376-77.

The Board remanded the matter in January 2011 for an eye examination to address the etiology of any eye disorders, and in December 2011, VA provided such an examination.  The examiner determined that the Veteran did not have any left eye disorder, and opined that "[t]here is no ocular residual effects from whatever [left eye disorder] occurred in service."  The examiner made the specific finding in the checkbox section of the Disability Benefits Questionnaire that the Veteran did not have any corneal conditions.  See Section IV of the December 2011 Eye Examination Report.  Included in the potential corneal conditions was the question of whether the Veteran had an "irregular astigmatism from corneal scar".  

The Board finds that the examiner's finding that there were no residual disabilities of the left eye is inadequate, as the examiner failed to address the fact that, during the pendency of the claim, the Veteran was specifically diagnosed with a corneal scar.  The finding is also contrary to the examiner's December 2011 addendum, in which she notes that "there is no notation of anything other than a subtle nonvisually significant [left] faint corneal scar."  Additionally, the examiner failed to address the etiology of the Veteran's complaints of itchy, watery eyes.

The Board also observes that, as noted in the December 2011 addendum, the examiner was under the impression that the Veteran was seeking service connection for a right eye disorder; that impression was not correct.  He seeks service connection for a left eye disorder.

Considering the inadequacies of the examination report, additional information is required prior to adjudicating the Veteran's claim.  Barr, 21 Vet. App. at 311.

On remand, the December 2011 examiner must clarify her examination report.  She should specifically address the June 2008 findings of a corneal scar, refractive error, astigmatism, and presbyopia are associated with residuals of the 1991 left eye surgery.  She should also opine as to whether the left eye symptoms of itchiness and watering are associated with the surgery.  In this regard, the examiner should assume that the Veteran had surgery on his left eye in 1991, while he was on active duty.  Although the record lacks the Veteran's service treatment records, he has consistently reported his surgery, including at times prior to making a claim for service connection.  His reports are credible, and the Board finds that the Veteran did have surgery on his left eye in or around 1991.  

If the December 2011 examiner is unavailable, a new eye examination will be required to determine whether the Veteran has a current eye disorder associated with his 1991 eye surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurology examination to address whether the Veteran has a neurological disorder associated with the claimed right fifth finger disorder and/or the left thumb and hand disorder.  The examiner must review the claims files, a copy of this remand, and any relevant records in the Virtual VA records system; the examination report should indicate that such a review took place.  The examiner should perform all testing necessary to address whether any neurological disorders are present.  

If the examiner determines that the Veteran has a neurological disorder associated with either the claimed right fifth finger disorder, a left thumb disorder, and/a left hand disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed disorder began during service or is otherwise related to service or events therein.

The examiner must provide a complete rationale for any opinions provided. 

2.  The hand examiner is to be provided access to the claims folders, this remand, Virtual VA, and a copy of the latest scars disability benefits questionnaire worksheet.  The examiner is to conduct a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any scarring associated with the claimed right fifth finger disorder and left thumb and hand disorder.  In addressing the etiology of any diagnosed hand or finger disorder the examiner must opine whether it is at least as likely as not that the disorder is related to service.  The examiner should provide a complete rationale for any opinions provided.

3.  Return the claims file to the December 2011 eye examiner, if she is available to VA.  The examiner should review the claims file, a copy of this remand, and any relevant records in the Virtual VA records system; the examination report should indicate that such a review took place.  Thereafter, the examiner should provide a fully-supported opinion addressing whether the Veteran has any left eye disorder, including a corneal scar, refractive error, astigmatism, and/or presbyopia.  In providing any opinion, the examiner should consider the June 2008 optometry examination findings which includes those diagnoses.  The examiner should also address whether the Veteran has a left eye disorder associated with itchiness or watering of the eye.  

If the Veteran has any current left eye disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed disorder began during service or is otherwise related to service or events therein, including left eye surgery that occurred in 1991.  The examiner is requested to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained; that is, the examiner must specifically explain why the causation of any left eye disorder is unknowable.  

If the December 2011 examiner is unavailable, VA should provide the Veteran with a new eye examination by a qualified physician examiner to address whether the Veteran has a current left eye disorder, and, if so, whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed disorder began during service or is otherwise related to service or events therein, including left eye surgery that occurred in 1991.  The examiner should provide a complete rationale for any opinion offered.  

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a right fifth finger disorder, a left thumb and hand disorder, and a left eye disorder.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  The RO must issue a statement of the case on the issues of entitlement to increased initial ratings for sleep apnea, lumbar degenerative disc disease, left lower extremity radiculopathy, a right shoulder disorder, left knee degenerative joint disease, residuals of a head injury with post traumatic headaches, dyspepsia/gastritis, to include the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran is advised that the Board may exercise appellate jurisdiction over these issues only if he files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


